Citation Nr: 0006571	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-49 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for kidney and bladder 
calculus.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a right eye injury.

4.  Entitlement to an increased (compensable) evaluation for 
nonspecific urethritis.

5.  Entitlement to an increased (compensable) evaluation for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1957 to 
December 1967.  

The issue of entitlement to service connection for headaches 
was previously denied by the Department of Veterans Affairs 
(VA) in a rating decision of March 1984.  The veteran did not 
appeal that determination within one year of the notice 
thereof, and the decision became final.  

This current matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Wilmington Medical and Regional Office Center (MROC).  A 
rating action in May 1996 confirmed and continued the 
noncompensable evaluations assigned for the service-connected 
residuals of right eye injury, urethritis, and prostatitis.  
Subsequently, by a rating action of June 1996, the MROC 
denied the veteran's attempt to reopen his claim for service 
connection for headaches.  A notice of disagreement (NOD) 
with the above rating decisions was received in July 1996.  A 
statement of the case (SOC), regarding service connection for 
headaches and increased ratings for urethritis and 
prostatitis, was issued in October 1996.  The veteran's 
substantive appeal, in response to the issues covered in the 
SOC, was received in December 1996.  Private treatment 
reports were received in December 1996.  Thereafter, a rating 
action in January 1997 denied the veteran's claim for service 
connection for kidney and bladder calculus.  A notice of 
disagreement with that determination was received in February 
1997.  An SOC regarding the claim for service connection for 
kidney and bladder calculus was issued in June 1997, and a 
substantive appeal was received in August 1997.  

VA compensation examinations were conducted in December 1997 
and January 1998.  By a rating action in February 1998, the 
MROC confirmed the denial of service connection for kidney 
and bladder calculus, and of a compensable evaluation for 
residuals of right eye injury.  A supplemental statement of 
the case (SSOC), regarding the service connection claim, was 
issued in February 1998.  An NOD, with the denial of an 
increased rating for the right eye injury, was received in 
March 1998.  An SOC with respect to the right eye injury was 
issued in April 1998, and a substantive appeal was received 
in May 1998.  A VA compensation examination was conducted in 
June 1998.  An SSOC regarding the right eye injury was issued 
in June 1998.  The appeal was received at the Board in 
November 1999.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in November 1999.  


FINDINGS OF FACT

1.  In an unappealed March 1984 rating decision, the MROC 
denied service connection for headaches.  

2.  The evidence submitted since the March 1984 rating 
decision includes numerous medical records, including an 
opinion from a VA physician indicating that the veteran's 
headaches are due to iris removal in the right eye as a 
result of a motor vehicle accident in service in 1964; 
therefore, the evidence is new and material, as it bears 
directly and substantially on the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's claim for service connection for headaches 
is reasonably supported by competent evidence and is 
plausible.  

4.  Kidney and bladder stones were not manifested in service; 
kidney and bladder calculus were not manifested in the first 
postservice year; and there is no competent evidence that 
relates any current kidney and bladder calculus to service.  

5.  The veteran's service-connected right eye disability 
currently is manifested by corrected visual acuity of 20/20; 
active pathology is not demonstrated, and there is no 
objective medical evidence of pain, episodic incapacity, or 
loss of visual field.  He has no service-connected loss of 
visual acuity in his left eye.  

6.  The veteran's service-connected urethritis is primarily 
manifested by no urethral stricture and no voiding 
dysfunction requiring the wearing of pads.  

7.  The veteran's chronic prostatitis is not manifested by 
urinary frequency with a daytime voiding interval of less 
than two to three hours, or by awakening to void more than 
twice per night.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1984 rating decision 
wherein the MROC denied entitlement to service connection for 
headaches is new and material, and the veteran's claim for 
that benefit is thereby reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran's claim of entitlement to service connection 
for kidney and bladder calculus is not well grounded.  38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

4.  The criteria for a compensable evaluation for residuals 
of a right eye injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.75, 4.84a, 
Diagnostic Code 6099-6079 (1999).  

5.  The criteria for an increased (compensable) schedular 
rating for urethritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, 
Diagnostic Code 7518 (1999).  

6.  The criteria for an increased (compensable) schedular 
rating for prostatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.115a, 4.115b, 
Diagnostic Code 7527 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record reflects that the veteran entered active duty in 
December 1957; an enlistment examination, conducted in 
September 1957, was negative for any genitourinary problems.  
Visual acuity was 20/20 in both eyes.  In December 1958, the 
veteran was seen for complaints of purulent urethral 
discharge of approximately a two-day duration following 
exposure in Pireas, Greece; the pertinent diagnosis was acute 
urethritis due to gonococcus.  The veteran was next seen in 
December 1959, at which time it was indicated that he had 
been in an automobile accident in November, and now 
complained of headaches every morning.  Fundi were normal.  
The impression was post-concussion headache.  An intravenous 
pyelogram (IVP) conducted in August 1962 was normal.  In 
December 1964, the veteran was involved in another automobile 
accident while on leave; following a period of 
hospitalization, he was discharged in February 1965 with 
several diagnoses, including corneal laceration with iris 
prolapse, right eye.  In August 1965, he underwent surgical 
iridectomy of the right eye, with severe residual 
photophobia.  

The service medical records also reflect that, while 
hospitalized in August 1967, the veteran complained of a 
urethral discharge and was referred to GU clinic for 
evaluation; it was determined that the veteran had a 
nonspecific urethritis, and he was treated with various 
antibiotics.  The separation examination, conducted in 
December 1967, noted traumatic injury to the right eye; 
corneal scar, partial iridectomy, not considered 
disqualifying; and defective vision in the right eye, 
uncorrectable.  Examination of the genitourinary system was 
reported to be normal.  The service medical records were 
negative for any findings or diagnosis of kidney and bladder 
calculus.  

On the occasion of his initial VA examination in February 
1968, the veteran complained of inability to hold his right 
eye fully open in sunlight or direct bright light; he 
indicates that headaches occurred when he did not wear his 
sunglasses.  On examination of the right eye, there was an 
asymptomatic graft on the inner third of the upper right eye.  
The assessment was residual of injury as indicated by an 
aphakic condition and an irregular iris with scars at 12 
o'clock and 5 o'clock; vision was light perception.  

Medical evidence of record in the 1970's, including VA as 
well as private treatment reports, reflects ongoing treatment 
for residuals of a right eye injury.  These records also 
reflect clinical evaluation and treatment for prostatitis and 
urethritis.  During a VA examination in January 1973, the 
veteran complained of frequent headaches of unknown origin; 
the diagnosis was right eye corneal opacity.  On VA 
examination in July 1973, the veteran again complained of 
headaches that he felt were the result of his eye condition.  
The diagnosis was corneal linear opacity, right eye.  A VA 
examination conducted in February 1976 indicated that there 
was no physical evidence of urethritis.  

Among the above treatment reports was a certificate of 
attending physician from Ralph M. Howard, M.D., dated in 
January 1976, indicating that he had treated the veteran from 
January 1971 to October 1975 for slight urethral discharge; 
Dr. Howard indicated that the veteran carried a diagnosis of 
non-specific urethritis.  An endoscopy was performed in March 
1976, which showed the prostate to have chronic inflammatory 
changes; no evidence of infection was noted.  The impression 
was chronic prostatitis.  

The medical evidence of record in the 1980's, including VA as 
well as private treatment reports, shows that the veteran 
received ongoing clinical attention and treatment, primarily 
for residuals of his right eye injury.  During a VA 
examination in November 1982, the veteran complained of 
frequent headaches, watery eyes, and inability to tolerate 
sunlight and bright lights.  Examination revealed a corneal 
scar in the right eye; distant vision was 20/50 in the right 
eye, corrected to 20/20; the diagnosis was corneal scar, 
right eye, which might produce glare in bright light, and 
traumatic iris sphincter tear, right eye.  On examination in 
March 1983, evaluation of the genitourinary system was 
reported to be normal.  On VA examination in May 1989, the 
veteran complained of photophobia and a constant headache; it 
was noted that he had been seen in neurology and no apparent 
cause for the headaches had been found.  The pertinent 
diagnoses were penetrating corneal trauma, OD (right eye), 
with full thickness corneal scar causing reduced visual 
acuity to 20/25; and status post iris removal, OD, causing 
photophobia and possibly the headaches.  

Received in February 1991 was a VA progress note indicating 
that the veteran was seen in September 1990 for complaints of 
decreased visual acuity; it was limited to 20/25.  On VA 
examination in April 1994, the best corrected visual acuity 
was 20/25 in each eye; a corneal scar in the right eye was 
also noted.  

The veteran was afforded a VA compensation examination in 
April 1996, at which time it was noted that he had had two 
episodes of urethral discharge in 1994 and one in 1995; he 
indicated that those episodes presented with discharge, but 
no burning upon urination.  The veteran denied any pain or 
obstructive or irritative voiding symptoms at the time of 
those episodes.  They had been treated with antibiotics, and 
his discharge had spontaneously resolved in each instance.  
The veteran also reported a history of a bladder calculus, 
which had first appeared in 1986, when he underwent open 
cystolithotomy.  The veteran stated that he was told that he 
had a history of urethral stricture but did not recall any 
specific intervention.  The veteran denied any hesitancy; he 
indicated that his stream was quite forceful.  He had no 
urgency, no urge incontinence, and he had nocturia times-one, 
which had been stable for some years.  Sexual function was 
normal, with normal erections, and he had no pain with 
ejaculation.  

On examination, the penis was circumcised and free of 
lesions; testicles were normal to palpation, bilaterally, 
without masses or tenderness.  On rectal examination, the 
prostate was flat, measuring about 3x4 cm in size, and was 
smooth and benign to palpation without masses or tenderness.  
The veteran had normal daytime frequency with nocturia times-
one; he had no pyuria, no pain or tenesmus, and no 
incontinence requiring pads or appliances.  The diagnoses 
were history of multiple bladder stones, status post open 
cystolithotomy and cystoscopic electrohydraulic lithotripsy 
of bladder stones; history of urethral stricture, although 
details of diagnostic and therapeutic maneuvers carried were 
unknown; and history of urethritis on three occasions in 1994 
and 1995.  

The veteran was also afforded a visual examination in April 
1996, at which time he indicated that he still had problems 
with sunlight and needed to wear sunglasses on a constant 
basis.  Best corrected visual acuities at distance and near 
were 20/20 in each eye.  His pupils were not equal, but they 
were reactive to light.  No apparent pupillary defect was 
noted.  The right eye pupil was irregular and distorted to 
the trauma.  Extraocular muscles were smooth and full, with 
no restrictions of gaze.  Confrontation visual field testing 
was full to finger counting in all quadrants.  Slit-lamp 
examination revealed clear lids, conjunctivae, and anterior 
chamber; however, the cornea in the right eye revealed a full 
thickness scar extending from 7 o'clock to 2 o'clock just 
below the visual axis.  The pupil in the right eye was 
distorted from the trauma.  There was an area of posterior 
synechia, but no cell or flare, and no staining of the cornea 
were observed.  The crystalline lenses revealed small 
refractile particles in the nucleus of the lens; however, 
those did not seem to be vision threatening.  Applanation 
tonometry revealed intraocular pressures of 18 mmHg in each 
eye.  The examiner noted that the veteran did have a corneal 
scar and retinal pigment disturbance; however, those problems 
did not seem to be causing significant visual problems.  

Of record are lay statements from four of the veteran's 
coworkers, dated in April 1996, all of whom reported knowing 
the veteran for many years, dating back to the 1970's.  They 
all attested to the fact that the veteran had a history of 
suffering from headaches, as a result of which he had to keep 
bottles of Aspirin and Anacin in his desk drawers.  

Received in October 1996 were VA outpatient treatment reports 
dated from April 1995 to October 1995, reflecting clinical 
evaluation for residual of injury to the right eye, with 
resulting corneal scarring laceration; visual acuity was 
corrected to 20/25.  Received in December 1996 were private 
treatment reports dated from November 1990 to June 1996, 
which show that the veteran received clinical attention and 
treatment for GU complaints.  The veteran was seen in 
November 1990 for complaints of urinary frequency, nocturia, 
and urgency; it was noted that he had a previous 
cystolithotomy for stones.  His examination revealed mild 
prostatitis, and he was treated with a course of antibiotics 
for three weeks with no improvement of symptoms.  
Subsequently, the veteran underwent a transurethral resection 
of the bladder neck and direct vision urethrotomy of the 
bladder neck.  A renal sonogram in March 1992 revealed stone, 
bilaterally, in the region of the lower pole of the right 
kidney and mid pole of the left kidney.  An IVP performed in 
April 1992 revealed evidence of non-obstructive calculus in 
relation to the inferior calyx of the right kidney.  Among 
these records is a medical statement from Suhayl S. Kalash, 
M.D., dated in July 1995, indicating that the veteran had a 
previous bladder stone and was followed urologically; a 
urology examination was essentially within normal limits, 
except for an enlarged prostate.  

Of record is a copy of a prescription for Oxybutynin, dated 
in February 1997, indicating that the medication is used to 
treat conditions of the bladder.  Also of record is an 
article regarding urinary stones.  In a medical statement 
from Lawrence Bezirdjian, M.D., dated in September 1997, he 
indicated that the veteran had been under his care for 
frequency and had been treated with Di-tropan since February 
27, 1997.  Received in December 1997 was a copy of a 
prescription for Di-tropan.  

The veteran was afforded a VA examination in December 1997, 
at which time he indicated that he had had urinary frequency 
for many years; he stated that he had nocturia times-two and 
daytime frequency.  The veteran also indicated that his 
stream was moderately forceful; he had no urgency and no 
incontinence.  It was noted that he had been managed with Di-
tropan, 5 mg at night, to try and help with nocturia; he had 
had many cystoscopies by his private doctor and, in addition, 
had a history of bladder stones.  On examination, the penis 
was circumcised and free of lesions.  The testicles were in 
their dependent position, bilaterally, without mass or 
tenderness.  A midline, well-healed surgical wound was 
present, and the veteran had a right groin incision from a 
herniorrhaphy.  On rectal examination, the prostate was 3x4 
cm in size, smooth and benign to palpation, without masses or 
tenderness.  The gland was somewhat firm overall, consistent 
with some sort of previous prostatic procedure having been 
done; however, again the examiner had no outside records.  
The examiner stated that he did not think that the veteran 
had prostatitis or active urethritis because of voiding 
symptoms, presumably due to bladder outlet obstruction.  The 
examiner also stated that he would diagnose the veteran as 
having benign prostatic hypertrophy, most likely, with 
significant bladder outlet obstruction, resulting in bladder 
stone formation and obstructive voiding symptoms.  

A VA eye examination was conducted in January 1998, at which 
time entering visual acuities were reported to be 20/20 in 
both eyes at distance and near.  The pupils were not equal, 
with the right eye having a distorted 6 mm x 5 mm appearance.  
Extraocular muscles were smooth and full, with no 
restrictions of gaze; confrontation visual field testing was 
full to finger counting in all quadrants in both eyes.  The 
lids were clear; the conjunctivae were clear.  The corneas 
were remarkable for scarring; the iris were brown, distorted 
and torn in the right eye.  The crystalline lenses were 
remarkable for mild nuclear sclerosis.  Applanation tonometry 
was 17 mmHg in both eyes.  No holes, tears, or detachments 
were observed.  The examiner stated that it was his 
assessment that the veteran was a glaucoma suspect in the 
right eye, currently on Ocupress; thus, it had corneal 
scarring which was not on the visual access.  The examiner 
further noted that the veteran had an iris distortion, which 
was cosmetically noticeable within 2-3 feet of looking at the 
veteran; he did have cataracts in both eyes, which were not 
contributing to any vision loss.  

Of record is a private medical statement from Suhayl Kalash, 
M.D., dated in January 1998, indicating that the veteran had 
been in his office for the previous eight years; initially, 
he had a bladder stone, and then was followed yearly for 
urologic evaluations.  He was found to have severe nocturia, 
and was worked up with multiple testing; this was idiopathic.  
It was noted that the veteran was placed on Di-tropan, and 
improved partially.  Dr. Kalash stated that, during the last 
visit, in June 1997, the veteran was happy with the Di-tropan 
and the urge incontinence had resolved.  Dr. Kalash further 
stated that, during a clinical visit in December 1997, it was 
noted that the veteran slept all night while taking his 
medications; however, without the medication he experienced 
awakening twice a night.  It was noted that he had no other 
symptoms.  His final diagnosis was benign prostatic 
hypertrophy, and nocturia controlled by Di-tropan.  

Received in April 1998 was a visual field study conducted in 
January 1998.  These findings were reviewed by a VA examiner 
in June 1998, who reported that no significant visual field 
loss was noted.  


II.  Legal analysis

A.  New and material evidence for service connection for 
headaches

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, if a condition noted 
during service is not noted to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent medical evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App. 488, 498 (1997) (citing Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  

Because the present appeal did not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well-grounded; third, if 
the claim is well-grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the claim of 
service connection for the veteran's headaches, is that which 
has been submitted since the MROC's last prior final decision 
addressing that matter.  

As noted above, when the claim for service connection for 
headaches was denied by the MROC in March 1984, the record 
included:  the veteran's service medical records; report of a 
VA compensation examination dated in February 1968; report of 
a VA compensation examination dated in January 1973; report 
of a VA compensation examination dated in March 1973; report 
of a VA compensation examination dated in July 1973; report 
of a special eye examination dated in February 1974; a VA 
outpatient treatment report dated in June 1975; certificate 
of attending physician dated in January 1976; report of a VA 
compensation examination in February 1976; a VA outpatient 
treatment report dated in May 1982; report of a VA 
compensation examination dated in November 1982; and report 
of a VA compensation examination dated in March 1983.  

Based upon the evidence existing at that time, the MROC 
concluded that the service medical records were silent with 
respect to any treatment for or a diagnosis of headaches, and 
the postservice medical records failed to show any treatment 
for or diagnosis of headaches.  

The evidence received since the March 1984 rating decision 
essentially consists of: VA progress notes dated in February 
1987; report of a VA compensation examination dated in May 
1988; a private medical statement from Dr. Herman A. Robbins 
dated in February 1989; report of a VA compensation 
examination dated in May 1989; a VA progress note dated in 
September 1990; VA progress notes dated from September 1990 
to April 1994; report of VA compensation examinations 
conducted in April 1996; four lay statements dated in April 
1996; VA outpatient treatment reports dated from April 1995 
to October 1995; Private treatment reports dated from 
November 1990 to June 1996; copy of a prescription dated in 
February 1997; a copy of a medical article; a private medical 
statement from Dr. Lawrence Bezirdjian, dated in September 
1997; reports of VA compensation examinations dated in 
November 1997 and January 1998; and a private medical 
statement from Dr. Suhayl Kalash dated in January 1998.  

In this regard, the Board notes that, while the bulk of the 
evidence submitted since the March 1984 MROC rating decision 
reflects cumulative findings and argument previously 
considered by the MROC, the Board may not overlook the fact 
that the diagnosis made by the VA examiner in May 1989 for 
the first time essentially suggests there exists a causal 
relationship between the veteran's current headaches and his 
military service.  Such a medical finding, in our view, 
constitutes new and material evidence, as it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for headaches must be reopened.  

Having concluded that the claim on behalf of the veteran 
seeking service connection for headaches has been reopened, 
the Board must next consider whether the evidence establishes 
that the underlying claim for service connection is well 
grounded.  

The Court has held that, in order to establish that a claim 
for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a connection or link) between the in-service injury 
or aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc), citing 
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  "Although the claim need 
not be conclusive, the statute [38 U.S.C.A. § 5107] provides 
that [the claim] must be accompanied by evidence" in order 
to be considered well-grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well-grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

In the instant case, the Board finds that the elements to 
establish a well-grounded claim, as enunciated in Caluza, are 
satisfied with regard to the veteran's claim for entitlement 
to service connection for headaches.  A review of the record 
clearly reflects that the veteran received clinical 
evaluation and treatment for post-concussion headaches during 
service in December 1959.  The veteran has been currently 
diagnosed with headaches, and at least one VA physician 
considered the veteran's headaches to be associated with 
iridectomy of the right eye in service in August 1965.  In 
light of the above findings, the Board is of the opinion that 
the veteran has presented a well-grounded claim of service 
connection for headaches.  

In reaching the foregoing conclusions, the Board notes that, 
although the MROC included a copy of the full text of 
38 C.F.R. § 3.156 in documents provided to the veteran, the 
impermissible test set forth in Colvin was used in analyzing 
the claim.  In order to cure that error, it would ordinarily 
be necessary to remand the case to the MROC so that the 
proper standard of review could be used in considering the 
veteran's claim.  Since, however, the Board is reopening the 
claim, the veteran has not been prejudiced by the manner in 
which the MROC handled the case, and no further action in 
that regard is necessary.  

B.  Service connection for kidney and bladder calculus

The service medical records reflect that the appellant was 
treated on several occasions for genitourinary complaints.  
However, there was no definitive finding diagnostic of a 
kidney disorder, to include renal calculus.  In addition, the 
separation examination report contains no pertinent complaint 
or clinical finding.  A urinalysis conducted at that time 
showed no abnormality.  In addition, the report of urinalysis 
testing conducted by the VA in February 1968 ruled out the 
presence of albumin in the urine.  The first postservice 
medical evidence of any kidney or bladder stones was in 
November 1990, at which time the veteran was hospitalized at 
a private facility for bladder neck contracture, bladder 
incrustation submucosally, and chronic urinary retention; 
during hospitalization, it was also noted that the veteran 
had a previous history of kidney stones.  This was more than 
23 years following his release from active duty.  

The veteran is asserting that he has kidney and bladder 
stones which are related to his period of active duty.  The 
Court has held that lay statements describing symptoms of a 
disability are considered to be competent evidence.  However, 
when the question involves medical causation, only 
individuals with specialized expertise in that area are 
considered competent to render opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  There is no indication 
that the veteran has medical expertise, nor is it contended 
otherwise.  The veteran has not submitted competent medical 
evidence, nor is there competent medical evidence of record 
which establishes a nexus between any current kidney and 
bladder calculus and his period of active duty as required by 
Caluza.  Accordingly, his claim for service connection for 
kidney and bladder calculus is not well grounded.  

Where claims are not well-grounded, VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board finds that the MROC has 
complied with 38 U.S.C.A. § 5103(a), and that the veteran had 
been advised of the evidence necessary to complete his claim 
for service connection for kidney and bladder calculus.  


C.  Increased ratings

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1 and 4.2 (1999).  In a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet.App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a no- percent 
evaluation, a noncompensable rating will be assigned when the 
required residuals are not shown. 38 C.F.R. § 4.31 (1999).  

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for residuals of a right eye 
injury, urethritis, and prostatitis are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well-
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claims.  See 38 U.S.C.A. § 5107(a).  


1.  Increased evaluation for residuals of a right eye injury

The veteran's right eye disability is rated by analogy to 
impairment of central visual acuity under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Visual acuity is rated based on best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75.  When service connection is in effect for only 
one eye, the non-service-connected eye is considered to have 
vision of 20/40 or better.  In such instances, visual acuity 
of the service-connected eye is rated 0 percent when 
corrected distant visual acuity is 20/40 or better; it is 
rated 10 percent when it is 20/50, 20/70 or 20/100; and it is 
rated 20 percent when 20/200.  38 C.F.R. §§ 4.83a, 4.84a, 
Diagnostic Codes 6077, 6079.  

After careful review of the evidentiary record, the Board 
finds that the evidence is against the veteran's claim for a 
compensable rating for his service-connected eye disorder.  
The medical evidence of record reveals that the veteran's 
corrected visual acuity is normal; his corrected near and 
distance vision is 20/20 bilaterally.  The physician who 
conducted the most recent VA examination specifically stated 
that he did not see any significant visual field loss at this 
point.  The veteran's eye disorder appears to be static, and 
there is no objective evidence of pain, episodic incapacity, 
or loss of visual field in the right eye to warrant a 
compensable rating.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for an increased 
(compensable) rating for his service-connected right eye 
disorder.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.84(a), 4.124(a), Diagnostic Code 6079.  


2.  Increased rating for urethritis

The veteran's service-connected nonspecific urethritis is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 7518.  Diagnostic Code 7518 provides that 
stricture of urethra will be rated as voiding dysfunction.  
38 C.F.R. § 4.115b.  Voiding dysfunction is further 
classified as involving urine leakage, urinary frequency, or 
obstructive voiding.  Voiding dysfunction involving urine 
leakage (including continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence) is rated 20 percent when requiring the wearing 
of absorbent materials which must be changed less than twice 
a day.  Voiding dysfunction involving urinary frequency is 
rated 10 percent when there is a daytime voiding interval 
between 2 and 3 hours, or awakening to void 2 times per 
night.  Voiding dysfunction involving obstructed voiding is 
rated 0 percent when there is obstructive symptomatology with 
or without stricture disease requiring dilatation 1 or 2 
times per year; and such condition is rated 10 percent when 
there is marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with one or more 
of symptoms such as post void residuals greater than 150 cc, 
uroflowmetry markedly diminished peak flow rate (less than 10 
cc/sec), recurrent urinary tract infections secondary to 
obstruction, and stricture disease requiring periodic 
dilatation every 2 to 3 months.  38 C.F.R. § 4.115a.  

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.  

At the most recent examination addressing the veteran's 
service-connected urethritis, in December 1997, the veteran 
reported daytime frequency and nocturia.  He did not have 
pyuria or incontinence requiring the wearing of pads.  
Following the examination, the VA examiner stated that he did 
not think that the veteran had active urethritis because of 
voiding symptoms, presumably due to bladder outlet 
obstruction.  Rather, the examiner attributed the veteran's 
current symptoms to benign prostatic hypertrophy.  Therefore, 
while the veteran is shown to have multiple genitourinary 
problems which include benign prostatic hypertrophy, bladder 
outlet obstruction syndrome, and past history of bladder and 
kidney stones for which he has been placed on medication, 
there is no indication in the clinical record that the 
service-connected urethritis has ever been implicated in or 
intertwined with those disorders.  The Board thus finds under 
the circumstances that the medical evidence does not now 
reflect that the veteran has symptoms specifically 
attributable to the service-connected urethritis, and a 
compensable rating for such must be denied.  

As the evidence does not demonstrate that the veteran's 
service-connected urethritis is productive of stricture of 
the urethra productive of a voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than two times per day, his claim for increased compensation 
must be denied.  38 C.F.R. §§ 4.31, 4.115a, 4.115b.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Part 4, whether or not 
they were raised by the veteran with respect to the claim 
referred to above.  See generally Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, the Board finds that those 
sections do not provide a basis upon which to assign a higher 
disability evaluation as to this matter. 

3.  Increased rating for prostatitis

Prostatitis is rated as prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, and such is to be 
evaluated under criteria pertaining to voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  

Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  Voiding 
dysfunction involving urine leakage (including continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence) is rated 20 percent 
when requiring the wearing of absorbent materials which must 
be changed less than twice a day.  Voiding dysfunction 
involving urinary frequency is rated 10 percent when there is 
a daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  Voiding dysfunction 
involving obstructed voiding is rated 0 percent when there is 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 or 2 times per year; and such 
condition is rated 10 percent when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with one or more of symptoms such 
as post void residuals greater than 150 cc, uroflowmetry 
markedly diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
and stricture disease requiring periodic dilatation every 2 
to 3 months.  38 C.F.R. § 4.115a.  

Urinary tract infection is rated 10 percent when it requires 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management.  38 
C.F.R. § 4.115a.  

In this case, since there is no showing of urinary tract 
infection, the Board finds that the veteran's complaints 
center around a voiding dysfunction.  As noted above, voiding 
dysfunction is addressed under 38 C.F.R. § 4.115a, which 
directs that the particular condition be rated as urine 
leakage, urinary frequency, or obstructed voiding.  Under 
urinary frequency, a 10 percent rating is warranted upon a 
showing of a daytime voiding interval between two and three 
hours, or; awakening to void two times per night.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's prostatitis is not manifested by a disability 
picture that closely approximates urinary frequency with a 
daytime voiding interval of less than two to three hours, or 
awakening to void more than twice per night.  Although the 
veteran complained of daytime frequency and nocturia times-
two during his VA examination in December 1997, his private 
treating physician indicated that the veteran sleeps all 
night through while he is taking his medication.  In 
addition, the VA examiner noted that the veteran did not have 
any prostatitis at the time of the examination in December 
1997; rather, his symptoms were attributed to a finding of 
benign prostatic hypertrophy.  Under these circumstances, the 
Board finds that this evidence does not show that the veteran 
has the symptoms required for a compensable rating for 
urinary frequency.  

The Board has also considered whether a compensable 
evaluation could be assigned under the criteria pertaining to 
urinary leakage or obstructed voiding.  According to 38 
C.F.R. § 4.115a (1999), the minimum compensable evaluation 
for continual urine leakage is 20 percent and, it is 
warranted when there is a need for wearing absorbent 
materials which must be changed less than two times per day.  

In addition, a noncompensable rating is provided where the 
evidence shows obstructive symptomatology with or without 
stricture disease requiring dilation one to two times per 
year.  A 10 percent rating is provided where the evidence 
shows marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one of the 
following:  (1) post void residuals greater than 150 cc, (2) 
uroflowmetry markedly diminished peak flow rate (less than 10 
cc/second), (3) recurrent urinary tract infections secondary 
to obstruction, or (4) stricture disease requiring periodic 
dilation every two to three months.  Id.

In this case, the record reflects no complaint or finding of 
urinary leakage.  In addition, there is no evidence that the 
veteran is required to wear absorbent materials which must be 
changed less than two times per day.  Furthermore, there is 
no evidence that he has obstructed voiding.  Therefore, a 
compensable evaluation is not warranted for urinary leakage 
or obstructed voiding.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for prostatitis.  Accordingly, the veteran's claim 
is denied.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for headaches, the appeal is granted.  

The appeal for entitlement to service connection for kidney 
and bladder calculus is denied, on the basis that the claim 
is not well-grounded.  

An increased (compensable) rating for residuals of a right 
eye injury is denied.  

Entitlement to an increased (compensable) evaluation for 
service-connected urethritis is denied.  

Entitlement to an increased (compensable) evaluation for 
service-connected prostatitis is denied.  


REMAND

In view of the favorable action taken above in finding the 
claim for service connection for headaches reopened and well 
grounded, the next step is to evaluate the merits of the 
claim.  Such action, requiring the weighing of the evidence, 
must only be done after ensuring that VA's duty to assist in 
the development of well-grounded claims has been fulfilled.  

As noted above, in determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet.App. 510 (1992).  However, at this 
juncture, de novo review requires that all the evidence be 
carefully weighed, that probative weight be assigned to each 
item of evidence, and that credibility be assessed.  

As also noted above, following the VA examination in May 
1989, the examiner reported a diagnosis of status post iris 
removal, OD, causing photophobia and possibly the headaches.  
The Board notes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  It is necessary that the 
examining physician carefully the claims folder prior to 
offering an opinion.  

To ensure that all evidence potentially relevant to the claim 
is obtained, and to ensure full compliance with due process 
requirements, the case is hereby REMANDED to the MROC for the 
following action:

1.  The MROC should take appropriate 
steps to contact the custodian of the 
veteran in order to obtain the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have rendered him 
medical attention for headaches since 
service.  When the veteran responds and 
provides any necessary authorizations, 
the MROC should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
neurological examination in order to 
determine the nature, severity, and 
etiology of any headaches.  The veteran 
is hereby advised of his responsibility 
to report for examination, and that a 
failure to cooperate could result in 
adverse action pursuant to 38 C.F.R. 
§ 3.655.  It is requested that the 
examiner obtain a detailed history 
regarding the inservice automobile 
accident.  The claims folder and a copy 
of this Remand are to be furnished to the 
examiner prior to the examination.  All 
pertinent tests and specialized 
examinations deemed necessary should be 
performed.  Thereafter, and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
least as likely as not that the headaches 
suffered by the veteran are related to 
military service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

3.  Upon completion of the above, the 
MROC should review the evidence, and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete (for example, 
if any requested opinions are not 
provided), appropriate corrective action 
should be taken.  

4.  Thereafter, the MROC should review 
the evidence of record and readjudicate 
the claim of entitlement to service 
connection for headaches.  In doing so, 
the MROC should follow the provisions of 
38 C.F.R. § 3.156(a), in accordance with 
the guidelines of Hodge, Winters and 
Fossie, supra, and not the more 
restrictive requirements set forth in 
Colvin, supra.  The MROC should consider 
all of the evidence, old and new, on a de 
novo basis to determine whether there 
exists a basis for granting the veteran's 
claim.  Each item of evidence should be 
carefully weighed and the probative 
weight assigned thereto.  The credibility 
of the evidence should be assessed and 
discussed.  

5.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case, which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



